DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Response to Arguments
Applicant’s arguments, filed on 11/24/2020, with respect to rejection of claims 21-40 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  A terminal disclaimer has been filed and approved. The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to rejection of claims 21-40 under 35 U.S.C. 103, have been fully considered and are persuasive.  The amendment to the independent claims has overcome the rejection, as applicant argued. Update search has performed. Claims 21-40 are allowed. The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 21, 28, and 35, as amended, the prior art references of Armstrong et al (U.S. Pub. 2009/0164387 A1, already of record), and Ionescu et al (U.S. Pub. 2014/0082480 A1) disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIZE MA/Primary Examiner, Art Unit 2613